Citation Nr: 0940831	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for pes planus.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to March 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board notes that in the July 2005 rating decision, the RO 
reopened the Veteran's claim of entitlement to service 
connection for pes planus and denied it on the merits.  
However, prior to consideration of the Veteran's claim on the 
merits, the Board is required to consider the issue of 
finality.  See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995).  As such, this issue 
has been characterized as shown on the first page of this 
decision.  

The Board also observes that, subsequent to the issuance of 
the January 2007 statement of the case, the Veteran submitted 
additional private treatment records.  No waiver was received 
in connection with such evidence.  When the Board receives 
pertinent evidence that was not initially considered by the 
agency of original jurisdiction (AOJ), the evidence must be 
referred to the AOJ for review unless such consideration is 
waived.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).  However, 
evidence is not pertinent if it has no bearing on the issue 
on appeal.  38 C.F.R. § 20.1304(c).  Here, the private 
treatment records include copies of those already submitted 
to the AOJ as well as new records that are negative for any 
complaints or findings regarding the issues on appeal.  
Therefore, the Board finds that the additional evidence has 
no bearing on the appellate issues because it is either 
irrelevant to the instant claims or duplicative of the 
evidence already considered by the AOJ.  Therefore, the Board 
may proceed with a decision without prejudice to the Veteran.  
38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final rating decision issued in May 1957, service 
connection for pes planus was denied.

2.  Evidence added to the record since the final May 1957 
denial is cumulative and redundant of the evidence of record 
at the time of the decision and does not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for pes planus.

3.  The Veteran does not have an additional disability of an 
acquired psychiatric disorder as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of VA fault, or as the result of an event 
that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The May 1957 rating decision that denied entitlement to 
service connection for pes planus is final.  38 U.S.C. § 709 
(1952) [38 U.S.C.A. § 7105(c) (West 2002)]; Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for pes 
planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that:  (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

With respect to the Veteran's claim to reopen, an October 
2004 letter, sent prior to the initial unfavorable RO 
decision issued in July 2005, essentially advised the Veteran 
that his claim of entitlement to service connection for pes 
planus was previously denied in May 1957 because the evidence 
of record failed to show that such disorder was incurred in 
or aggravated by service.  The Veteran was also advised of 
the need to submit new and material evidence in order to 
reopen his claim and was provided with the definition of new 
and material evidence.  The October 2004 letter further 
informed him of the information and evidence necessary to 
substantiate his underlying service connection claim.  He was 
also advised of his and VA's respective responsibilities in 
obtaining the evidence and information necessary to support 
his claim.  

Relevant to the Veteran's § 1151 claim, a January 2005 
letter, sent prior to the initial unfavorable RO decision 
issued in July 2005, advised the Veteran of the evidence and 
information necessary to substantiate his claim under such 
provision of law as well as his and VA's respective 
responsibilities in obtaining such evidence and information. 

Pertinent to both claims, an August 2006 letter advised the 
Veteran of the evidence and information necessary to 
establish a disability rating and an effective date in 
accordance with Dingess/Hartman, supra.  While such letter 
was sent after the initial AOJ decision issued in July 2005, 
the United States Court of Appeals for the Federal Circuit 
has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the August 2006 letter was issued, the Veteran's claims 
were readjudicated in the January 2007 statement of the case.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA and private treatment records 
have been obtained and considered.  The Board notes that, in 
February 2005, the RO requested all records related to the 
Veteran's April 1956 hospitalization from the Cincinnati VA 
Medical Center; however, in June 2005, such facility advised 
the RO that the Veteran was not found in the system and, as 
such, no records were provided.  In the July 2005 rating 
decision, the Veteran was advised that the RO's request for 
records from the Cincinnati VA Medical Center was returned as 
no records found; however, original records dated in April 
1956 from such facility were already contained in the claims 
file.  In a September 2005 statement the Veteran acknowledged 
such fact and requested copies of the records contained in 
the claims file.  Therefore, the Board finds that VA has 
complied with the duty to assist in this regard.

The Board also notes that, at a May 1981 hearing on an 
unrelated matter, the Veteran reported that he had not worked 
since January 1969 and had been awarded disability benefits 
from the Social Security Administration (SSA).  The Board 
notes that the Veteran is currently over the age of 80.  
Under 42 U.S.C. § 402, his SSA disability award was 
automatically converted to "old age" benefits when he turned 
65.  In light of such, and the fact that Social Security's 
Document Retention Schedule requires the destruction of any 
disability records when a beneficiary turns 72, there is no 
duty to secure any records from that agency.  Regardless, the 
Veteran has not alleged that any records from SSA would be 
pertinent, or requested that VA obtain any SSA records.  
Furthermore, the Veteran has not identified any additional, 
outstanding records necessary to decide his pending appeal.  

The duty to assist also includes obtaining a medical 
examination or opinion when necessary to decide the claim.  
Pertinent to the Veteran's claim to reopen, the Board notes 
that the VCAA and its implementing regulations include clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who attempts to reopen a previously denied claim.  
See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the claimant, but, prior to reopening a claim, there is no 
duty to obtain a VA medical examination or opinion.  As the 
Veteran's claim is not reopened herein, there is no 
obligation on the part of VA to provide a medical examination 
or opinion in connection with his appeal.  

Regarding the Veteran's § 1151 claim, he has not been 
provided with a VA examination; however, the available 
records from the time of his April 1956 VA hospitalization 
fail to show that the bronchoscopy was performed without an 
anesthetic or there were any complications associated with 
the procedure.  Moreover, as will be discussed below, the 
Board finds that the Veteran's report that the bronchoscopy 
was performed without an anesthetic to be not credible.  
Therefore, the Board concludes that there is no indication 
that an additional disability of an acquired psychiatric 
disorder is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault, or is the result of an event that was not reasonably 
foreseeable.  Thus, an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Claim to Reopen

The Veteran contends that pes planus was either diagnosed 
during his military service or aggravated as a result of such 
service and, therefore, service connection is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only 
such conditions as are recorded in examination reports are 
considered as noted.  38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a May 1957 rating decision, service connection for pes 
planus was denied.  Specifically, the AOJ considered the 
Veteran's service treatment records and post-service VA and 
private treatment records.  The AOJ noted that the Veteran's 
induction examination revealed a diagnosis of pes planus and 
the remainder of his service treatment records showed no 
treatment during service.  Specifically, the Veteran's 
January 1946 entrance examination revealed second degree pes 
planus with moderate pronation on physical examination.  The 
remainder of his service treatment records were negative for 
complaints, treatment, or diagnoses referable to pes planus.  
Additionally, the Veteran's March 1948 separation examination 
revealed that his feet were normal upon physical examination.  
Therefore, the AOJ determined that service connection was not 
warranted for pes planus as such was not incurred in or 
aggravated during the Veteran's period of service.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In May 1957, the Veteran was advised of the decision and his 
appellate rights.  No further communication regarding his 
claim of entitlement to service connection for pes planus was 
received until October 2004, when VA received his application 
to reopen such claim.  Therefore, the May 1957 rating 
decision is final.  38 U.S.C. § 709 (1952) [38 U.S.C.A. 
§ 7105(c) (West 2002)]; Veterans Regulation No. 2(a), Part 
II, Par. III; Department of Veterans Affairs Regulation 1008 
[38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for pes planus in October 
2004, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in 
this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the May 1957 rating decision, additional evidence 
consisting of private medical records, VA treatment records, 
and lay statements have been received.  While the Veteran has 
submitted new statements alleging that his pes planus 
disorder was incurred in or aggravated by his military 
service, such contentions are duplicative of those already of 
record at the time of the May 1957 rating decision.  
Moreover, while the Veteran is competent to testify as to 
observable symptomatology of an injury or illness, he is not 
competent or qualified, as a layperson, to render an opinion 
concerning medical causation.  Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Additionally, lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
Furthermore, none of newly received medical evidence 
addresses the Veteran's pes planus or indicates that such was 
incurred in or aggravated by his military service.  

The basis of the May 1957 rating decision was that there was 
no evidence demonstrating that the Veteran's pes planus, 
which was noted on his service entrance examination, was 
incurred or aggravated during his period of active duty.  
Since such denial, no new evidence addressing the possible 
relationship between the Veteran's pes planus and his 
military service has been received.

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the May 
1957 rating decision and does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for pes planus.  As such, 
the Board finds that the evidence received subsequent to the 
May 1957 rating decision is not new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for pes planus have not been met.  

III. § 1151 Claim

The Veteran contends that, while hospitalized at the VA 
Hospital in Cincinnati in April 1956, a bronchoscopy was 
performed without an anesthetic resulting in an acquired 
psychiatric disorder.  As such, he claims that compensation 
under the provisions of 38 U.S.C.A. § 1151 is warranted.

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the Veteran has additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the Veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2009).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the Veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA's care, treatment, or examination without 
the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A discharge narrative summary from the VA Hospital in 
Cincinnati reflects that the Veteran was admitted on April 
12, 1956, with complaints of parasitic disease of the lungs 
and a sore throat.  It was noted that, during his 
hospitalization, a bronchoscopy was performed.  Such was 
essentially negative as no flagellates were illustrated in 
bronchial secretions.  There is no indication in the record 
that such was performed without an anesthetic or there were 
any complications associated with the procedure.  The Veteran 
was discharged on April 26, 1956, with diagnoses of acute 
pharyngitis, treated and cured; and anxiety neurosis, 
untreated and unimproved.

As indicated previously, the Veteran contends that during 
such hospitalization, the bronchoscopy was performed without 
the use of an anesthetic, resulting in an acquired 
psychiatric disorder.  However, for the reasons discussed 
below, the Board finds that the Veteran does not have an 
additional disability of an acquired psychiatric disorder as 
a result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of VA fault, or as the 
result of an event that was not reasonably foreseeable, and, 
as such, compensation under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted.

The Board initially notes that the Veteran has been diagnosed 
with an acquired psychiatric disorder.  Specifically, the 
April 1956 discharge narrative report reflects a diagnosis of 
anxiety neurosis.  Additionally, a March 1969 letter from Dr. 
Tufts shows a diagnosis of chronic anxiety neurosis probably 
with masked depression and psychogenic fatigue.  August 1971 
and December 1975 documents from Dr. Kezur reflect that the 
Veteran had initially been examined in April 1969 and was 
diagnosed with mixed neurosis at that time.  In December 
1975, Dr. Kezur reported that the Veteran's current diagnosis 
was mixed neurosis with hypochondrical and depressive 
features.  A January 1978 statement from Dr. Fox reflects 
that the Veteran had a severe anxiety neurosis and an 
overlying depression.  An October 1980 record from Dr. Davis 
shows that the Veteran had symptoms of nervousness with a 
diagnosis of severe anxiety and depression.  An August 2004 
treatment record from Dr. Farris shows that the Veteran had 
chronic depression and anxiety.

With respect to the question of whether the Veteran incurred 
an additional disability of an acquired psychiatric disorder 
as a result of his VA hospitalization in April 1956, the 
Board observes that, at the time he was hospitalized, he had 
already been diagnosed with anxiety neurosis, which was noted 
to not have been treated during his hospitalization.  In this 
regard, the Board observes that, upon admission to the 
Cincinnati VA Hospital, it was noted that his symptoms 
included chest discomfort, epigastric soreness, nausea, 
nervousness, and vomiting after meals, which had been present 
for approximately nine years.  Additionally, upon physical 
examination, the Veteran was noted to be anxious and 
apprehensive.  Moreover, at a May 1981 hearing on unrelated 
claims, the Veteran's brother testified that, following the 
Veteran's discharge from his military service, his nerves 
were worse.  Additionally, his other brother testified that 
the Veteran was more nervous when he was discharged from the 
military.  As such, the evidence shows that the Veteran's 
acquired psychiatric disorder existed prior to his April 1956 
hospitalization.

Moreover, there is no evidence that any alleged additional 
acquired psychiatric disorder or a subsequent increase in 
psychiatric symptoms resulted from carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault, or as the result of an event that was not 
reasonably foreseeable.  In this regard, while the evidence 
clearly shows that a bronchoscopy was performed during the 
Veteran's hospitalization, there is no indication that such 
was conducted without an anesthetic.  Specifically, while all 
of the records from the time of the Veteran's hospitalization 
are unavailable, the discharge narrative summary fails to 
note any complications or difficulty with the bronchoscopy.  

Additionally, the evidence of record shows that the Veteran 
had received medical care for his acquired psychiatric 
disorder from various physicians subsequent to his April 1956 
hospitalization; however, until 2004, neither he nor any 
physician attributed such disorder to the April 1956 
bronchoscopy performed by VA.  The Veteran also testified 
before VA on another matter in May 1981 and failed to allege 
such malpractice.  In this regard, the Veteran discussed his 
hospitalization in April 1956, but never mentioned that he 
was forced to undergo a bronchoscopy without an anesthetic.  
In fact, it was not until 2004 that the Veteran alleged that 
such malpractice occurred during his April 1956 VA 
hospitalization.  In this regard, the Board also notes that 
the record contains conflicting accounts of when the alleged 
bronchoscopy without an anesthetic occurred.  In an August 
2004 record from Dr. Farris, the Veteran reported that his 
nerves had been a problem since he was in service when he 
underwent a bronchoscopy without any sedation; however, in 
his October 2004 claim to VA, he alleged that such 
bronchoscopy was performed in April 1956 at the Cincinnati VA 
Hospital. 

The Board notes that credibility can be detrimentally 
affected by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, a showing of interest, 
bias, malingering, desire for monetary gain, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  In the 
instant case, the Board finds that the Veteran's report that 
the April 1956 bronchoscopy performed at the VA Hospital in 
Cincinnati was done without an anesthetic to be not credible.  

The Board finds the fact that the available records 
pertaining to the Veteran's April 1956 hospitalization do not 
reflect any complications or difficulty with the bronchoscopy 
weighs heavily against the Veteran's contention that such was 
conducted without an anesthetic.  Moreover, despite treatment 
for an acquired psychiatric disorder from the 1960's through 
the present, the Veteran does not report until 2004 that such 
is the result of the bronchoscopy, nor do his physicians 
relate his disorder to such procedure.  

Moreover, the Board finds the fact that the Veteran did not 
claim that his acquired psychiatric disorder resulted from a 
bronchoscopy performed without an anesthetic until 2004, 
almost 50 years after his April 1956 hospitalization, weighs 
heavily against his credibility.  Specifically, the record 
reflects that the Veteran filed numerous claims for VA 
benefits in the 1950's and 1980's, but not until October 2004 
did he claim compensation for an acquired psychiatric 
disorder as a result of VA treatment.  

The Board finds that the Veteran's credibility is further 
damaged by his conflicting reports of when the bronchoscopy 
without an anesthetic was performed.  In this regard, he 
alleges in an August 2004 treatment record from Dr. Farris 
that such occurred during his military service, while in his 
October 2004 claim he contends that the bronchoscopy was 
performed during his April 1956 VA hospitalization.  

Therefore, while the Veteran is competent to report that his 
April 1956 bronchoscopy performed at the Cincinnati VA 
Hospital was conducted without an anesthetic, the Board finds 
such statement to be not credible.  Moreover, to the extent 
that Dr. Farris noted in an August 2004 treatment record that 
the Veteran reported that his nerves had not been right and 
he had suffered from chronic depression and anxiety since he 
underwent a bronchoscopy without sedation, such opinion is of 
no probative value as it is based on the Veteran's 
unsubstantiated history.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (reliance on a Veteran's statements renders a 
medical opinion not credible if the Board rejects the 
statements of the Veteran as lacking credibility); see also 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Therefore, the Board finds that the Veteran does not have an 
additional disability of an acquired psychiatric disorder as 
a result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of VA fault, or as the 
result of an event that was not reasonably foreseeable, and, 
consequently, compensation under the provisions of 
38 U.S.C.A. § 1151 is not warranted.  As the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for pes planus is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an acquired psychiatric disorder is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


